Per Curiam.
— On August 11, 1902, respondent tendered to appellant, as treasurer of King county, the amount of general taxes, with interest and penalties due and delinquent upon certain real estate, and demanded the issuance to him of a certificate of delinquency, which demand appellant refused. Despondent then brought this action and sought a writ of mandate to compel the issuance of such a certificate. An alternative writ was issued. *208Appellant admitted the tender, but affirmatively answered that a certain assessment for a local improvement, which was a lien upon said property, was delinquent and unpaid, and averred that respondent refused to pay said local assessment. It was appellant’s defense that respondent should pay this local assessment as a condition precedent to the issuance of a certificate of delinquency for the general taxes. This defense was overruled by the court, and judgment directing the issuance of a peremptory writ of mandate was entered, from which judgment this appeal was taken. On the authority of McMillan v. Tacoma, 26 Wash. 358 (67 Pac. 68), and of Keene v. Seattle, ante, p. 202 (71 Pac. 769), the judgment is affirmed.